Citation Nr: 1806433	
Decision Date: 02/01/18    Archive Date: 02/14/18

DOCKET NO.  13-15 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for left ear hearing loss.

2. Entitlement to service connection for depression.

3. Entitlement to service connection for neuralgia of the temporomandibular joint.

4. Entitlement to service connection for a left eye disorder, to include chronic herpetic infection and loss of vision.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Sopko, Counsel


INTRODUCTION

The Veteran served on active military duty from June 1977 to September 1981.

These issues come before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Board has recharacterized the appellate issues as reflected above to better reflect the Veteran's claims and theory of entitlement to compensation.  As such, the 6 appellate issues have been reduced to four.  First, the Veteran did not claim that he had a perforated left tympanic membrane (PLTM) during the pendency of the claim.  Instead, he claimed that he had a PLTM during service which caused residual disability after service.  Thus, the undersigned has eliminated that issue.  Second, the undersigned has combined the two vision issues as the chronic infection reflected an intermediate step in the Veteran's ultimate loss of vision.  


FINDINGS OF FACT

1. The Veteran had a PLTM during service.

2. The in-service PLTM caused a PLTM in 2000.

3. The PLTM in 2000 caused the Veteran to develop herpes zoster (HZ).

4. HZ caused the Veteran to have left ear hearing loss, neuralgia of the temporomandibular joint, depression, and loss of vision in his left eye.



CONCLUSIONS OF LAW

1. The criteria for service connection for left ear hearing loss have been met.  38 U.S.C. §§ 1101, 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2017).

2. The criteria for service connection for depression have been met.  38 U.S.C. §§ 1101, 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2017).

3. The criteria for service connection for neuralgia of the temporomandibular joint have been met.  38 U.S.C. §§ 1101, 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2017).

4. The criteria for service connection for loss of vision in the left eye exposure have been met.  38 U.S.C. §§ 1101, 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Direct Service Connection

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). 


Left Ear Hearing Loss, Neuralgia of the Temporomandibular Joint, Depression, and Loss of Vision in the Left Eye

VA compensation examiners as well as the Veteran's private treating physicians have diagnosed him with each of the four claimed conditions.  This satisfies the first prong of service connection for each of the four claimed conditions.  

As to the second prong of service connection for each of the four claimed conditions, the Veteran contends, as seen in a statement received in July 2009, that he was exposed to acoustic trauma in December 1977 when he patrolled the perimeter of Loring Air Force Base (LAFB).  This acoustic trauma, the Veteran contends, resulted in bilateral perforated tympanic membranes.  The service treatment records (STRs) show that the Veteran's right tympanic membrane was perforated due to the reported acoustic trauma, and it required surgery to repair it in August 1978.  Indeed, VA has service connected the Veteran for right ear hearing loss because of this trauma.  

The STRs, however, do not show that the Veteran's left tympanic membrane was perforated.  Indeed, Dr. N.P., a private physician who treated the Veteran during service because of a lack of qualified personnel at LAFB, stated in a February 1978 record that the left tympanic membrane was "mobile and normal."  Notwithstanding this, the Veteran contends, as seen in a statement received in July 2009, that "his left ear healed" without treatment.  The Veteran is uniquely qualified to opine on such medical matters because of his medical training after service.  Moreover, the undersigned takes judicial notice that a perforated tympanic membrane, according to the Mayo Clinic's website, "usually heals within a few weeks without treatment."  Given the one-month lapse between the acoustic trauma and Dr. N.P.'s treatment record, the undersigned finds that it is at least as likely as not that the Veteran sustained a perforated left tympanic membrane (PLTM) in service due to acoustic trauma. 

As for the third prong of service connection for each of the four claimed conditions, the question of medical nexus is a three-step analysis.  The Veteran contends that 1) the PLTM caused him to be more susceptible to recurring PLTMs and auditory infections, which 2) in turn caused him to develop herpes zoster (HZ), which 3) in turn caused each of the four claimed conditions.

For step 1, Dr. H.E., in an August 2009 statement, linked the Veteran's in-service PLTM, which resulted in a "recurrent perforation of the eardrum, to a PLTM in 2000.  

For step 2, Dr. H.E., in the same August 2009 statement, stated that the Veteran's PLTM in 2000 "may have stimulated his breakout in shingles along the different branches of the facial nerve on the left, [and] may have been related to his" in-service PLTM.  The undersigned notes that "shingles" is a colloquial term for HZ.  Additionally, the Veteran, in his Notice of Disagreement, which VA received in September 2011, explains the relationship between increased susceptibility to auditory infections and his development of HZ based on his medical training.

For step 3, in addition to Dr. H.E.'s statement described in step 2, two VA examiners have linked the claimed conditions with the HZ.  First, a VA compensation examiner in January 2010 found all four of the claimed conditions "are due to [HZ] infection on the left side of the face and head."  Second, a VA dental compensation examiner in October 2010 diagnosed "disciform [HZ] keratitis causing significant vision loss OS and post herpetic neuralgia [which ] is at least as likely as not related to the left ear condition."  

Based on the foregoing, the undersigned finds that the Veteran's in-service PLTM set in motion a chain of events which ultimately caused each of the four claimed conditions.  



ORDER

Entitlement to service connection for left ear hearing loss is granted.

Entitlement to service connection for depression is granted.

Entitlement to service connection for neuralgia of the temporomandibular joint is granted.

Entitlement to service connection for a left eye disorder, to include chronic herpetic infection and loss of vision, is granted.



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


